DETAILED ACTION
This Office action is in response to the election filed on 4 May 2022.  Claims 1-6, 8-13, 27-32 and 34-35 are pending in the application.  Claims 10-13, 31 and 32 have been withdrawn from consideration. Claims 7, 14-26, 33, 36 and 37 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-6, 8-9, 27-30, 34 and 35 in the reply filed on 4 May 2022 is acknowledged.  The traversal is on the ground(s) that although the Examiner has asserted three suggested species that are allegedly patentably distinct, the Examiner has identified claim as drawn to both Species I and Species II as  described with respect to figures 2-3.  The embodiment of Figs. 2 and 3 is clearly shown and described as a vertical memory device including a plurality of dummy channel structures and a division area, without an upper or lower dummy channel structures (e.g., word line cut area including common source area and common source plug). Therefore, claims 1-6, 8, 9, 27-30, 34 and 35 are directed to a single disclosed embodiment as shown and described with respect to Figs. 2-3. Accordingly, claims 1-6, 8, 9, 27-30, 34 and 35 have been examined herein. However, species III requires a vertex positions of a tetragonal shape with respect to the vertical contact and the vertical contact is between the plurality of dummy channel structures, and a horizontal cross-sectional surface of each of the plurality of dummy channel structures has a trapezoid shape having a vertex portion that is curved, therefore the species are independent or distinct due to their mutually exclusive characteristics. 
The requirement is still deemed proper and is therefore made FINAL. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional dummy channel structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. 
Claim 4-6, 34 and 35 recite an additional dummy channel structure. It is unclear if the additional dummy channel structure recited in dependent claims 4-6, 34, and 35 is one of the plurality of dummy channel structure recited in independent claim 1, would a plurality of dummy channel structure encompass additional plurality dummy channel structure require in claim 1. It is unclear how “an additional dummy channel structure” is distinguished from the plurality of dummy channel structures recited in independent claim 1. Is the “additional dummy channel structure” included in the plurality of dummy channel structures recited in claim 1, since, as shown in figure 2, all of the plurality of dummy channel structure are disposed in region EA. Hence, does the plurality of dummy channel structures in claim 1 encompass the additional dummy channel structure? Is the “additional dummy channel structure” simply one of the plurality of dummy channel structures recited in claim 1? It is unclear which dummy channel structure is the “additional dummy channel structure”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 28, 34 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al., US PG pub. 20200119031 A1.
With respect to claim 27, Shen discloses a substrate (101, fig. 1B) having a cell array area (110, fig. 1B) and an extension area (120, fig. 1B) extending in a first direction (x direction, fig. 1A and 1B) from the cell array area (110, fig. 1B), the first direction (x direction, fig. 1A and 1B) extending parallel to a top surface of the substrate (101, fig. 1B); a vertical contact (145, fig. 1A and 1B) disposed on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in a vertical direction perpendicular to the top surface of the substrate (101, fig. 1B); a plurality of dummy channel structures (141,151,161, fig. 1A) on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in the vertical direction and disposed adjacent to the vertical contact (145, fig. 1A and 1B); a plurality of gate electrode layers (105, fig. 1B) and a plurality of interlayer insulation layers (104, fig. 1B) stacked alternately on the substrate (101, fig. 1B) in the cell array area (110, fig. 1B) and the extension area (120, fig. 1B) along sidewalls of the plurality of dummy channel structures (141,151,161, fig. 1A); an electrode pad (see figure 1B below) connected to the vertical contact (145, fig. 1A and 1B), wherein the electrode pad (see figure 1B below) comprises at least one first dummy channel structure (one of 141, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) disposed at a first side of the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B), and at least one second dummy channel structure (one of 151, fig. 1A, fig. 3A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) disposed at a second side of the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B); and a division area (region 130, fig. 1A) extending in the first direction (x direction, fig. 1A and 1B) and dividing the plurality of gate electrode layers (105, fig. 1B) in a second direction (y direction, fig. 1A), the second direction (y direction, fig. 1A) extending parallel to the top surface of the  substrate (101, fig. 1B) and perpendicular to the first direction (x direction, fig. 1A and 1B). 
With respect to claim 28, Shen discloses wherein the at least one first dummy channel structure (one of 141, fig. 1A) includes a single first dummy channel structure (one of 141, fig. 1A) and the at least one second dummy channel structure (one of 151, fig. 1A, fig. 3A) includes a single second dummy channel structure (one of 151, fig. 1A, fig. 3A).
With respect to claim 34, Shen discloses an additional electrode pad (see figure 1B below), wherein the additional electrode pad (see figure 1B below) is longer than the electrode pad (see figure 1B below) in the first direction (x direction, fig. 1A and 1B), and an additional dummy channel structure (151, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) is disposed in the additional electrode pad (see figure 1B below). 
With respect to claim 35, Shen discloses wherein the additional dummy channel structure (151, fig. 1A) is disposed at a boundary between the electrode pad (see figure 1B below) and the additional electrode pad (see figure 1B below) which are adjacent to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US PG pub. 20200119031 A1.
With respect to claim 1, Shen discloses a substrate (101, fig. 1B) having a cell array area (110, fig. 1B) and an extension area (120, fig. 1B) extending in a first direction (x direction, fig. 1A and 1B) from the cell array area (110, fig. 1B), the first direction (x direction, fig. 1A and 1B) extending parallel to a top surface of the substrate (101, fig. 1B); a vertical contact (145, fig. 1A and 1B) disposed on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in a vertical direction perpendicular to the top surface of the substrate (101, fig. 1B); a plurality of vertical channel structures (111, fig. 1B) on the substrate (101, fig. 1B) in the cell array area (110, fig. 1B) and extending in the vertical direction; a plurality of dummy channel structures (141,151,161, fig. 1A) on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in the vertical direction and disposed adjacent to the vertical contact (145, fig. 1A and 1B); a plurality of gate electrode layers (105, fig. 1B) and a plurality of interlayer insulation layers (104, fig. 1B) stacked alternately on the substrate (101, fig. 1B) in the cell array area (110, fig. 1B) and the extension area (120, fig. 1B) along sidewalls of the plurality of vertical channel structures (111, fig. 1B) and the plurality of dummy channel structures (141,151,161, fig. 1A); and an electrode pad (see figure 1B below) connected to the vertical contact (145, fig. 1A and 1B), wherein in the electrode pad (see figure 1B below) first and second dummy channel structure (one of 151, fig. 1A, fig. 3A)s (141,151,161, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) are respectively disposed at first and second sides of the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B), and a horizontal cross-sectional surface of each of the plurality of dummy channel structures (141,151,161, fig. 1A) has a shape that is shorter in a second direction (y direction, fig. 1A) than in the first direction (x direction, fig. 1A and 1B), the second direction (y direction, fig. 1A) extending parallel to the top surface of the substrate (101, fig. 1B) and perpendicular to the first direction (x direction, fig. 1A and 1B). 
However Shen did not discloses the plurality of dummy channel structures (141,151,161, fig. 1A) has a shape that is longer in a second direction (y direction, fig. 1A) than in the first direction (x direction, fig. 1A and 1B), Shen does discloses in figure 3A that the dummy channel structures 312 could have a longer shape in the y direction than the x direction, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
 With respect to claim 2, Shen discloses wherein the horizontal cross-sectional surface of each of the plurality of dummy channel structures (141,151,161, fig. 1A) however Shen’s figure 1 did not discloses the dummy channel structures has one of a tetragonal shape, a square bracket shape, a round bracket shape, and a dumbbell shape, wherein a vertex portion of the horizontal cross-sectional surface is curved, and portions of the plurality of dummy channel structures (141,151,161, fig. 1A) are placed on a line passing through the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B). As shown in Shen in figure 3A-3D with a dumbbell shape or curved shape dummy channel structures, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 3, Shen discloses a plurality of additional electrode pad (see figure 1B below) and a plurality of additional vertical contact (145,155,165, fig. 1A and 1B), wherein each of the plurality of dummy channel structures (141,151,161, fig. 1A) is disposed at boundaries between two electrode pads (as shown in figure 1A the dotted line )  from among the electrode pad (see figure 1B below) and the plurality of additional electrode pad (see figure 1B below) that are adjacent to each other in the first direction (x direction, fig. 1A and 1B). 
With respect to claim 4, Shen discloses an additional electrode pad (see figure 1B below), wherein the additional electrode pad (see figure 1B below; the step is lower therefore longer than the electrode pad at the top of the step) is longer than the electrode pad (see figure 1B below) in the first direction (x direction, fig. 1A and 1B), and an additional dummy channel structure (151, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) is disposed in the additional electrode pad (see figure 1B below). 
With respect to claim 5, Shen discloses wherein the additional dummy channel structure (151, fig. 1A) is disposed at a boundary between the electrode pad (see figure 1B below) and the additional electrode pad (see figure 1B below) which are adjacent to each other. 
With respect to claim 6, Shen discloses wherein a shape (as showing figure 1A) of a horizontal cross-sectional surface of the additional dummy channel structure (151, fig. 1A) is the same as the shape of the horizontal cross-sectional surface of each of the plurality of dummy channel structures (141,151,161, fig. 1A). 
With respect to claim 8, Shen discloses a division area (region 130, fig. 1A) extending in the first direction (x direction, fig. 1A and 1B) and dividing the plurality of gate electrode layers (105, fig. 1B) in the second direction (y direction, fig. 1A), a vertical cross-sectional surface of each of the plurality of gate electrode layers (105, fig. 1B) and the plurality of interlayer insulation layers (104, fig. 1B) along the second direction (y direction, fig. 1A) has a staircase structure in the extension area (120, fig. 1B), a distance between each of the plurality of dummy channel structures (141,151,161, fig. 1A) and the division area (region 130, fig. 1A) in the second direction (y direction, fig. 1A) is within a first setting range, and a maximum distance between two dummy channel structures (141,151,161, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) in a diagonal direction crossing the vertical contact (145, fig. 1A and 1B) is within a second setting range. 
With respect to claim 9, Shen discloses a plurality of additional electrode pad (see figure 1B below) at end portions of the plurality of gate electrode layers (105, fig. 1B) in the first direction (x direction, fig. 1A and 1B), and a plurality of additional vertical contact (145,155,165, fig. 1A and 1B) respectively connected to the plurality of additional electrode pad (see figure 1B below), wherein lengths of the plurality of additional vertical contact (145,155,165, fig. 1A and 1B) in the vertical direction vary along the first direction (x direction, fig. 1A and 1B) based on the staircase structure, and lengths of the plurality of dummy channel structures (141,151,161, fig. 1A) in the vertical direction are the same along the first direction (x direction, fig. 1A and 1B).
With respect to claim 29, wherein a horizontal cross-sectional shape of the single first dummy channel structure (one of 141, fig. 1A) and the single second dummy channel structure (one of 151, fig. 1A, fig. 3A) has a shape that is longer in a second direction (y direction, fig. 1A) than in the first direction (x direction, fig. 1A and 1B), Shen does discloses in figure 3A that the dummy channel structures 312 could have a longer shape in the y direction than the x direction, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 30, wherein a horizontal cross-sectional shape of the single first dummy channel structure (one of 141, fig. 1A) and the single second dummy channel structure (one of 151, fig. 1A, fig. 3A) however Shen’s figure 1 did not discloses dummy channel structure has one of a tetragonal shape, a square bracket shape, a round bracket shape, and a dumbbell shape, wherein vertex portions of the horizontal cross-sectional surface are curved, and portions of the single first dummy channel structure (one of 141, fig. 1A) and the single second dummy channel structure (one of 151, fig. 1A, fig. 3A) are placed on a line passing through the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B). As shown in Shen in figure 3A-3D with a dumbbell shape or curved shape dummy channel structures, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.


    PNG
    media_image1.png
    381
    603
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822